Citation Nr: 1130427	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-33 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for calluses of the right foot, and, if so, whether the reopened claim should be granted.

2.  Entitlement to an effective date prior to December 28, 2009, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date prior to December 28, 2009, for the award of Chapter 35 dependents' educational benefits.

4.  Entitlement to an increased disability rating for plantar keratoses/tyloma of the left foot, currently rated as 30 percent disabling.

5.  Entitlement to an increased disability rating for residuals of a stab wound of the neck, currently rated as 30 percent disabling.

6.  Entitlement to an increased disability rating for mood disorder, rated as 50 percent disabling as of December 28, 2009, and as 30 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1972 and from July 1973 to July 1982.

This case came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

In September 2010, the case was remanded as the Veteran had requested a videoconference hearing at the RO.  In March 2011, the request was withdrawn in writing by the Veteran's attorney representative.  Also at that time, the attorney submitted a private psychologist's opinion accompanied by a statement that the Veteran waives RO consideration of this opinion.  In November 2010, subsequent to the Board's remand but prior to receipt of the attorney's waiver letter, treatment records from the VA Medical Center (VAMC) in Fayetteville dated from January 2010 to October 2010 were associated with the claims folder.  Although these records have not been considered by the originating agency, the Board interprets the March 2011 waiver as encompassing these records as well, and will proceed to address the issues on appeal.  

Issues 2 through 6 are decided herein, whereas issue 1 is decided in part and remanded as to the issue of service connection for calluses of the right foot; that remaining issue is addressed in the remand that follows this decision. 

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for calluses of the right foot is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Service connection for callosities of the right foot was denied in an unappealed January 1983 rating decision.

2.  A claim to reopen the claims for service connection callosities of the right foot was received in October 2006.

3.  The evidence associated with the claims file subsequent to the January 1983 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for callosities of the right foot.

4.  Prior to December 28, 2009, the occupational and social impairment from the Veteran's mood disorder has more nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks than reduced reliability and productivity.  

5.  As of December 28, 2009, the occupational and social impairment from the Veteran's mood disorder has more nearly approximated total occupational and social impairment than deficiencies in most areas.

6.  Plantar keratoses/tyloma of the left foot is manifested by complaints of pain and calluses, with severe foot injury but no actual loss of use of the foot and no involvement of more than 40 percent of the entire body or of 40 percent of exposed areas affected, or constant or near constant systemic therapy such as corticosteroids other immunosuppressive drugs for control.  

7.  Residuals of a stab wound of the neck is manifested by a large Z-shaped painful scar without visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement, nor was there involvement of more than 40 percent of the entire body or of 40 percent of exposed areas affected, or constant or near constant systemic therapy such as corticosteroids other immunosuppressive drugs for control.  

8.  The Veteran filed a claim for service connection for psychiatric disability July 13, 2005, and a claim for TDIU September 26, 2005.

9.  It was not factually ascertainable prior to December 28, 2009, that the Veteran was unemployable due to service-connected disability.

10.  Before December 28, 2009, the Veteran was not eligible for benefits pursuant to 38 U.S.C. Chapter 35 as he did not have a permanent and total disability based on a service- connected disability.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for calluses of the right foot.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Prior to December 28, 2009, the criteria for an initial evaluation in excess of 30 percent for mood disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2010).

3.  As of December 28, 2009, the criteria for an initial evaluation of 100 percent for mood disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2010).

4.  The criteria for the assignment of a rating in excess of 30 percent for service-connected residuals of a stab wound of the neck are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.118, Diagnostic Code 7800 (2008).

5.  The criteria for the assignment of a rating in excess of 30 percent for service-connected plantar keratoses/tyloma of the left foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.71a, 4.118, Diagnostic Codes 7819-5284 (2008).

6.  The criteria for a TDIU prior to December 28, 2009, are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157(a), 4.7, 3.340, 3.341, 3.400(o), 4.16, 4.19 (2010).

7.  The criteria for the award of Chapter 35 dependents' educational benefits prior to December 28, 2009, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to increased ratings for psychiatric disability, left foot disability and residuals of stab wound of the neck, and earlier effective dates for the award of TDIU and Chapter 35 dependents' educational benefits.  He also asserts that he has submitted new and material evidence to reopen the claim of service connection for callosities of the right foot.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

As to the claim relating to new and material evidence for the right foot claim, the record reflects that prior to the initial adjudication of the claim, the Veteran was provided the required notice required by Kent in an April 2008 letter.

As to the claims for increased ratings and increased initial ratings, the RO sent the Veteran a letter in June 2006 in compliance with VCAA requirements as to the claims for increased ratings, entitlement to TDIU and service connection for psychiatric disorder.  An earlier letter was sent in July 2005 exclusively for the neck scar claim.  An additional letter regarding all the claims was sent in September 2006.  The Veteran responded that he had no additional evidence to submit in September 2006.  The claims were denied in a November 2006 rating decision.  The RO sent the Veteran a letter regarding the claim for service connection for calluses of the right foot in April 2008, prior to the October 2008 decision denying the claim.  

To the extent that the Veteran was not provided adequate VCAA notice prior to the initial rating decisions on appeal, following provision of the required notice and completion of all indicated development of the record, the originating agency readjudicated the claims.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe any ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

As to the claim for an earlier effective date for service connection for mood disorder and chapter 35 benefits, these are downstream issues, and the record reflects that the Veteran was provided all required notice in aforementioned letters, prior to the adjudication of the effective-date issues.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's service treatment records (STRs) and service personnel records are of record.  The Veteran has also been afforded appropriate VA medical examinations.  In addition, Social Security Administration (SSA) records have been obtained.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claims were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

II.  New and Material Evidence-Service Connection for Callosities of the Right Foot

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training or for disability resulting from injury incurred in or aggravated by inactive duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If the prior final denial and the currently claimed disability involve different diagnostic codes, they are different claims for the purpose of VA adjudication.  A claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Analysis

Historically, the Veteran's original claim of service connection for calluses of the right foot was denied in a rating decision in January 1983 and the Veteran was informed by letter dated that month.  The Veteran did not file a timely appeal.  Accordingly, the January 1983 rating decision is the last final denial of the claim.

The evidence of record as of the last final denial in January 1983 consisted of the Veteran's service treatment records and a December 1982 VA examination report.  In March 1978 he was treated for calluses of both feet.  It was noted that the calluses had been trimmed numerous times at the dispensary and at previous duty stations.  They continued to thicken causing pain and difficulty walking.  He had the 'calluses on foot' removed under local lidocaine anesthetic.  On return to the clinic for recheck it was noted that he had callus removal on the left foot.  He was much improved.  He was put on profile in August 1978 for calluses of the left foot.  There is no subsequent indication of right foot calluses in service.  VA examination in December 1982 disclosed left foot callus but no calluses on the right foot.  Thus, the RO denied the claim based on the fact that there was no current right foot disorder related to service.  

Additional evidence received since January 1983 rating decision includes VA treatment records dated in since October 2006 revealing complaints of pain in the feet.  VA examination report dated in November 2006 contains a finding of calluses of both feet.  The examiner opined that the pain reported was likely due to the service-connected condition.  

The Board finds that the evidence added to the record is new and material.  The subsequently received evidence includes VA records showing treatment and findings of calluses of the right foot.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material.  Accordingly, reopening of the claim is in order.

The Veteran's appeal is granted to that extent.

III.  Increased Rating Claims

General Disability Rating Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

A.  Mood disorder

As set forth in the January 2010 statement of the case, the Veteran's mood disorder is rated as 50 percent disabling as of December 28, 2009, and as 30 percent disabling prior to that date.  For the following reasons, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent prior to December 28, 2009.  As of that date, however, the Board finds that the disability is productive of a 100 percent rating.  

Legal Principles

The Veteran's mood disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400.

Analysis

The Veteran's claim for psychiatric disorder initiated in July 2005 was granted in August 2008.  A January 2010 statement of the case reflects that a 30 percent rating is assigned from the date of claim in July 2005, and a 50 percent rating is assigned effective from the date of VA examination in December 2009.  

The Veteran underwent a VA examination for psychiatric disabilities, specifically to determine whether he had post-traumatic stress disorder (PTSD) in November 2006.  The examining psychiatrist noted that he reviewed the claims folder.  The Veteran's psychiatric history was noted as no inpatient treatment and a year of VA outpatient treatment, with him being seen once every three months.  He was taking Citalopram which he said helps.  The Veteran discussed distressful situations he was exposed to during his service in Korea.  He stated that he had intrusive thoughts of these incidents.  He described his mood as sad.  He reported that he was not working since 1998 when he worked at a hog farm.  He reported that he was on Social Security due to his neck, foot and right arm.  He was twice divorced and had six children with whom he was close.  He does his own cooking and cleaning with the help of his girlfriend.  He has friends but does not have many leisure or recreational pursuits.  

The examiner noted that the Veteran had been hospitalized in 1983 with psychogenic pain and personality disorder mixed with depression.  An April 2006 PTSD screen was positive.  It was noted in September 2006 that he had a diagnosis of depressive disorder with anxiety features and in May 2006 he was noted to have a diagnosis of substance-induced mood disorder, marijuana abuse, alcohol abuse in early partial remission.  

On mental status examination, he was alert cooperative and talkative, casually but appropriately dressed.  There were no loosened associations or flight of ideas nor were there bizarre motor movements or ticks.  Mood was tense, cooperative but friendly.  Affect was appropriate.  He reported no nightmares but intrusive thoughts, and no suicidal or homicidal ideations.  There was no impairment of thought process or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three.  Memory appeared adequate.  Insight and judgment were marginal.  The Veteran did not meet the criteria for PTSD.  The diagnosis included anxiety disorder, depressive disorder, substance abuse and personality traits.  The Global Assessment of Functioning (GAF) score was 57.  The examiner opined that the disability resulted in difficult interpersonal relations that would make employment difficult but would not preclude employment.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation. 

Consistent with the history recorded by the VA psychiatrist in the November 2006 examination report, VA treatment records reflect that the Veteran was seen for mental health treatment with individual and group therapy since the date of claim.  In May 2006, his GAF score was 60.  In March 2008, an individual therapy note revealed a GAF of 60.  

The Veteran was afforded a VA psychiatric examination in December 2009.  The examiner noted that there had been a significant deterioration of symptoms since the last examination in November 2006.  He presented in a very disorganized state.  He was labile, inappropriate and rambling.  Review of the VA treatment records revealed dozens of calls to the VA over the last several days in which the Veteran talked about inconsequential things.  He complained of difficulty with anxiety, depression, insomnia, anger, irritability, decreased energy and crying spells.  He reported sleeping 5 to 6 hours per night but sometimes not at all.  He drank excessively one day per week.  He continued to be on mood stabilizers and antidepressants.  He was not working and worked only on his own hobbies.  The examiner stated that it appeared at the present time that with his mental disorganization mood swings, depression, impulse control problems, poor insight and judgment that he was not employable at present.  

The Veteran reported that he lived alone and had 13 children.  He took care of his dog and worked on bicycles daily.  He did not have much contact with friends except a female friend whom he saw daily.  She made sure he was eating properly.  It appeared that he would not be able to care for himself without her help.   

There was major impairment in social, occupational, recreational and familial function.  

Mental status revealed he was distracted and disorganized in thought process.  He brought a huge suitcase of records and he began to ramble about information in the case.  He became upset when it was explained that he did not need to bring all of the papers to the examination.  There was looseness and occasional flight of ideas as well as labile affect.  There was no hallucination or delusion but insight and judgment were quite limited.  Intellectual capacity appeared compromised, as the Veteran admitted difficulty remembering things.  He appeared quite confused and distracted.  He was moderately to severely anxious.  He denied suicidal or homicidal ideations.  He showed significant psychomotor activation with intrusive and inappropriate actions with other Veterans in the waiting room as well as with staff.  The diagnosis was mood disorder and alcohol abuse.  GAF was 32.  The examiner stated that his disability was so severe as to leave him totally socially and occupationally impaired.  

Additional subsequent VA treatment records are replete with reference to the fact that the Veteran continues to make multiple rambling calls per day to the VA treatment center.  

A March 2011 report from Jonathan Mangold, Ph.D., includes a review of the above-reported history.  Dr. Mangold stated that he believed that the Veteran has had significant deficiencies due to impairment of thought processes and communication, grossly inappropriate behavior, and social impairment amounting to the criteria listed in the 70 percent rating criteria since at least November 2006.  He agreed with the VA examiner who indicated in December 2009 that it appeared that the Veteran was not employable due to his psychiatric symptoms at present.  

The Board finds that the record prior to the December 2009 examination does not support a rating in excess of 30 percent.  The Veteran remained largely able to accomplish most activities and he did not demonstrate occupational and social impairment with reduced reliability and productivity.  Symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; or, panic attacks more than once a week were not shown.  There was no demonstrated difficulty in understanding complex commands; impairment of short-and long-term memory.  There was some impaired judgment but this did not produce reduced reliability in the Board's estimation.  There was no impaired abstract thinking; there was no noted disturbance of motivation but there was disturbance of mood.  There was no documented difficulty in establishing effective work and social relationships.  

Furthermore, the Board finds the GAF scores prior to December 28, 2009, consistent with a 30 percent rating.  They are reflective of the severity of the symptoms reported by the Veteran and noted in the examination reports by the VA examiner.  

While the Board has considered Dr. Mangold's assessment, and finds it competent, the conclusion that the Veteran has met the criteria for a 70 percent rating is not consistent with the documented record as set forth above.  The VA treatment records showing GAF scores of 60 in 2006 and 2008, and the VA examination GAF score of 57 prior to December 2009 outweigh his opposing conclusion and show only moderate impairment consistent with a 30 percent rating.  The Board finds the VA treatment records and the November 2006 examination report more probative as to whether the criteria for a rating in excess of 30 percent are demonstrated prior to December 2009.  

As to the period beginning December 28, 2009, the Veteran's disorganized thought processes, rambling speech and inappropriate behavior demonstrate a severe level of impairment.  He demonstrated gross impairment in thought processes and grossly inappropriate behavior.  The examiner indicated that without the help of a daily visit from a friend he would demonstrate intermittent inability to perform activities of daily living.  There was significant memory loss as reported by the Veteran.  Additionally, the Veteran's persistent on-going calls to VA in which he rambles about odd matters demonstrates continued grossly inappropriate behavior.  

Therefore, the Board finds that these symptoms of service-connected mood disorder produce inability to obtain and maintain gainful employment effective from December 28, 2009.  In combination, the Veteran's symptoms during the period produced impairment that more nearly approximates total occupational and social impairment than deficiencies in most areas.  

The GAF score of 32 represents a precipitous reduction in functioning compared to the prior scores of 57 and 60, noted in 2006 and 2008.  The Board finds these scores support the assignment of a 30 percent rating prior to December 28, 2009, and a 100 percent rating as of that date.

The Board acknowledges that the results of the VA examination and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 100 percent disability rating for mood disorder since December 28, 2009.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding there is total occupational and social impairment is sufficient to warrant a 100 percent disability rating for the period beginning December 28, 2009, even though all the specific symptoms listed for a 100 percent rating are not manifested.

Consideration has been given to assigning an additional staged rating prior to December 28, 2009; however, at no time during the period in question has the disability warranted a higher schedular rating than that assigned herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Plantar keratoses/tyloma of the left foot

Legal Principles

The Veteran's service-connected intractable plantar keratoses/tyloma of the left foot is rated pursuant to benign skin neoplasms, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819 and foot injuries under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  The 7819 rating also considers scars, rated under DC's 7800-78-7805, as well as impairment of function.  In October 2008 the regulations pertaining to the evaluation of scars were amended effective October 23, 2008.  The regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the 2008 changes are not applicable.

According to Diagnostic Code 7819, the Veteran's calluses of the left foot are to be rated as scars or based on limitation of functioning because they are not disfiguring of the head, face, or neck.  Based on the pain and disruption of normal foot functioning as asserted by the Veteran and as supported by treatment records, the disability is most appropriately rated based on limitation of functioning.

Under 38 C.F.R. § 4.71a, DC 5284, other foot injuries, where there is moderate injury to the foot, a 10 percent rating is assigned; where the injury is moderately severe a 20 percent rating is assigned; where severe, a 30 percent rating; and with actual loss of use of the foot a 40 percent rating is assignable.

Analysis

The Veteran has been service-connected for left foot calluses since shortly after service.  Social Security Administration records show that he was found to be disabled in 2000 based on a combination of wrist injury and left foot calluses.

The treatment records and examination records do not show that the Veteran has actual loss of use of the foot and as such an increased rating under DC 5284 is not warranted.  VA examination report dated in October 2005 shows that he had surgery for corns on the left foot in the past 12 months.  He used urea cream twice daily for the feet.  The feet showed hyperkeratotic plaques and papules on the plantar aspects, as well as yellowish discoloration and hypertrophy of the nails.  He reported seeing a podiatrist for the condition.

VA treatment records show that the Veteran was seeing a podiatrist on a routine basis for management of his left foot calluses.  

A VA examination report for the left foot dated in November 2006 reflects that the Veteran had daily pain over the first and fifth metatarsal heads with walking, standing and resting.  Pain was described as a 10 on a scale of 1 to 10 with no flare ups.  He took Trolamine and Ibuprofen 600 mg three times per day and Elavil, 50 mg at night.  He uses a walker but was independent.  He reported he was on Social Security disability due to his right hand and forearm injury.  Examination showed toes 2 through 5 curled but not hammered.  All toes had active and passive range of motion and strength was 5/5.  He did not demonstrate pain with ambulation until asked to participate in the examination.  He entered the examination room with sandals and socks but when asked to stand for examination he stated he could not bear weight on the left foot due to pain.  He was able to weight bear in the left heel until asked to do so on examination.  There was no evidence of weakness, fatigability or lack of endurance, nor was there instability.  There was tenderness on the plantar aspect of the foot on examination, but when distracted, the same response was not elicited.  Gait was normal prior to exam and hobbling when examined.  Shoe wear was normal.  There were keratotic lesions over the metatarsals consistent with calluses.  Posture was normal prior to the examination.  There was no arch or clawfoot deformity but there was pes planus, not correctable.  There was no valgus deformity and alignment appeared normal.  

VA examination of the skin in September 2008 showed the Veteran was trimming his own calluses every 4 to 6 weeks without difficulty.  The examiner felt that the plantar calluses or tyloma were treatable with trimming by a podiatrist.  He did not consider the condition disabling.  

Additional VA examination in December 2009 showed the Veteran was independent with activities of daily living with regard to ambulation.  There was no pain, edema, instability or weakness with palpation of the left foot.  He had a limp.  There were calluses under the skin but no abnormal shoe wear and vasculature and skin were intact.  There were correctible hammer toes in toes 2 through 5.  There was flat foot with no malalignment and the great toe had full range of motion.  X-rays of the left foot showed normal bony development.  The diagnosis was pes planus with hammertoes, neither of which would preclude the majority of physical employment and no sedentary employment.  

Thus, these records unequivocally show no actual loss of use of the foot, and a 40 percent rating is not warranted under DC 5284.  

The rating criteria for functioning of the foot provide a 30 percent rating for severe impairment in muscle functioning of the foot under Diagnostic Code 5310 for Muscle Group X functioning associated with movement of the forefoot and toes and propulsion thrust in walking, DC 5211 for Muscle Group XI functioning associate with propulsion and plantar flexion of the foot, stabilization of the arch, or flexion of the toes, or DC 5312 for Muscle Group XII functioning associated with dorsiflexion, extension of the toes, and stabilization of the arch.  38 C.F.R. § 4.73, Diagnostic Codes 5310-5312.  As the Veteran is already rated at 30 percent for severe foot injury, he is not entitled to an increased rating under these DC's.  This is because the evaluation of the same disability or the same manifestations of the disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  To do so is to 'pyramid' the ratings.  In cases where the record reflects that the appellant has multiple problems due to service- connected disability, it is possible for an appellant to have "separate and distinct manifestations" permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  In this case, foot injury which is evaluated under 38 C.F.R. § 4.71a may not also be evaluated again under 38 C.F.R. § 4.118.

A rating by analogy under Diagnostic Code 7806, for dermatitis or eczema, is also considered but the preponderance of the evidence is against assigning an increased rating on this basis.  Under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical evidence in this case has never shown that the calluses of the left foot have ever required systemic therapy.  Moreover, the condition has never measured more than 40 percent of the entire body or exposed areas are affected.  

Thus, the Board has also considered whether there is any other schedular basis for assigning a higher rating, but has found none that would not be in violation of 38 C.F.R. § 4.14.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart, 21 Vet. App. 505.

C.  Residuals of a stab wound of the neck

Legal Principles

The Veteran's service-connected residuals of left neck stab wound is rated 30 percent disabling pursuant to scars, under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800.  As noted, in October 2008 the regulations pertaining to the evaluation of scars were amended effective October 23, 2008.  The regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the 2008 changes are not applicable.

Under Diagnostic Code 7800, a skin condition with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin condition with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Scars may also be rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2008).

Analysis

Records reflect that the Veteran was stabbed in the neck by his wife in 1970.  

VA examination report dated in October 2005 shows that he had a Z-plasty of the scar performed in 2000.  The scar was Z shaped with 3.6 x 0.3 centimeters (cm) on one vector, 7.9 cm x 0.3 cm on the other vector, and 4.2 cm x 0.3 cm on the next vector.  It was uniformly slightly irregular.  There was no breakdown, ulceration, adherence, edema or keloid formation.  There was no induration of the skin but there was limitation of motion of the neck.  

VA examination in November 2006 disclosed a left anterior neck scar as noted in prior examinations.  There was 2 to 3 mm of elevation and no underlying tissue loss or adhesion, edema or keloid formation.  It was slightly hyper pigmented.  The Veteran could turn his head to the right prior to the examination, but he had decreased ability to do so during the examination.  There was muscle spasm of the over the left trapezius that was tender which affected turning his head to the left.  This was not under the scar and the examiner stated it was unrelated to the scar.  

VA examination in April 2010 includes a picture of the scar which is consistent with the written descriptions.  The examination report reflects that the scar is Z shaped and superficial, with slight darkish discoloration.  The top segment was linear and measured 4 cm x 0.8 cm, the diagonal segment measured 8 cm x 0.3 cm, and the bottom segment measured 6 cm x 0.3 cm.  He complained of limited range of motion on the right.  The scar measured less than 6 square inches or 39 square cm.  The examiner felt that as the scar was superficial, the limited range of motion on the right side of the neck was less likely than not due to the scar.  

The Board finds that the record demonstrates that the scar does not produce functional limitation of the neck.  The medical evidence is uncontroverted in this regard.  The scar did not demonstrate visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or four or five characteristics of disfigurement.  As such, a 50 percent rating is not warranted.  

Consideration has been given to assigning a separate compensable disability rating for residuals of a stab wound to the neck under another diagnostic code.  However, the evidence of record shows that the Veteran's main residual is the scar.  There is no other residual which would warrant a separate rating at this time.  Moreover, the condition has never measured more than 40 percent of the entire body or exposed areas affected, and has never required systemic therapy such as outlined at DC 7806.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart, 21 Vet. App. 505.

Extra-Schedular Consideration

The Board has also considered whether any of the claims for increased rating should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the manifestations of the disabilities are contemplated by the schedular criteria.  Additionally, the Board has increased the disability evaluation for mood disorder as warranted by the evidence.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the increased ratings granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

IV.  Earlier effective date for TDIU and Chapter 35 benefits 

Legal Principles

A TDIU may be granted where the schedular rating is less than total and the service-connected disability precludes the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

If there is only one such disability, it must be rated at 60 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirement is not met, but the Veteran is unemployable due to service-connected disability, the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Analysis

The record reflects the Veteran's combined disability rating was 70 percent effective from July 13, 2005.  At that time, he met the initial criteria for consideration of TDIU.  However, as noted in the above discussions, the Veteran was not disabled due to his combined effects of service-connected disability until December 28, 2009.  It was at that time that he became demonstrably unable to obtain and retain substantial gainful employment due to his psychiatric disability.  The record is replete with reference to the fact that employment was not precluded by the service-connected disabilities prior to that time.  The Board cites to the VA examinations in November 2006 and September 2008 as illustrative of this finding.  

The Veteran has produced alternative sources which indicate he has been disabled under non-VA criteria for different time periods, including SSA and a December 2008 private vocational assessment indicating disability since 2008.  These are not persuasive as to the date of onset of TDIU as the criteria for TDIU is different than those cited in these other materials.  

Therefore, an effective date for the grant of TDIU prior to December 28, 2009, is not warranted.

As to Chapter 35 benefits, the Board notes that the Veteran was granted basic eligibility for these benefits effective from December 28, 2009, based upon the combined TDIU rating effective the same date.  For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2010).

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

Before December 28, 2009, the Veteran was not eligible for DEA benefits pursuant to 38 U.S.C. Chapter 35 as he did not have a permanent and total disability based on a service-connected disability.  

The Board finds that this matter is one in which the law is dispositive and that this issue must be denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to December 28, 2009, for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.

Entitlement to an effective date prior to December 28, 2009, for the award of Chapter 35 dependents' educational benefits is denied.

Entitlement to a rating higher than 30 percent for plantar keratoses/tyloma of the left foot is denied.

Entitlement to a rating higher than 30 percent for residuals of a stab wound of the neck is denied.

Entitlement to a rating higher than 30 percent for mood disorder prior to December 28, 2009, is denied.

Entitlement to a disability rating of 100 percent for mood disorder is granted as of December 28, 2009, subject to the laws governing the award of monetary benefits.

As new and material evidence has been received, the previously denied claim of service connection for calluses of the right foot is reopened.


REMAND

Service connection for calluses of the right foot

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for calluses of the right foot is decided.  As noted, he had treatment for bilateral calluses on one occasion in service and there is a current finding of right foot calluses.  The Board is of the opinion that a VA examination should be obtained to determine whether it is at least as likely as not that the current right foot calluses are related to service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for the Veteran to be examined by an examiner with sufficient expertise to determine the etiology of any current calluses of the right foot.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims files must be reviewed by the examiner in conjunction with the examination.  

The examiner should specifically note whether the Veteran indeed has calluses of the right foot, and, based on examination of the Veteran and review of the record, should provide opinions indicating whether any such disability is, at least as likely as not (a 50 percent or better probability), related to his service.  The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth.

2.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney-representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


